DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 5/11/2022.
Claims 1-20 are currently pending.

Drawings
The drawings were received on 5/11/2022.  These drawings are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“transmitting, to the base station, a request to resume a suspended connection with the wireless communication network; 
subsequently receiving, from the base station, a connection resume message;
performing configuration of the connection based on the connection resume message, wherein performing the configuration comprises changing a security key previously used for the connection before the connection was suspended; 
resuming a suspended radio bearer associated with the connection; and selectively transmitting, to the base station, a connection resume complete message“ in combination with other claim limitations as recited in claim 1.

“transmit, to the base station, a request to resume a suspended connection with the wireless communication network; 
subsequently receive, from the base station, a connection resume message; 
perform configuration of the connection based on the connection resume message, wherein performing the configuration comprises changing a security key previously used for the connection before the connection was suspended; 
resume a suspended radio bearer associated with the connection; and selectively transmit, to the base station, a connection resume complete message“ in combination with other claim limitations as recited in claim 10.

“receiving, from a wireless terminal (UE), a request to resume a suspended connection with the wireless communication network; 
subsequently transmitting, to the wireless terminal, a connection resume message including one or more of the following: 
a security key derivation indicator, a first indication for the wireless terminal to delay resuming the suspended radio bearer until receipt of a connection reconfiguration message, the connection reconfiguration message, and 
a second indication of whether the wireless terminal should transmit a responsive connection resume complete message; and 
selectively receiving, from the wireless terminal, a connection resume complete message“ in combination with other claim limitations as recited in claim 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        May 13, 2022